      Case 8:19-cr-00030-TDC Document 22-1 Filed 06/26/19 Page 1 of 2




                                      ATTACHMENT A

                                 STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the followingfacts beyond a reasonable doubt The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to Hal

       On October 12, 2017, University of Maryland police officers executed a search warrant at
the residence of NOAH HERSHEL HARRIS ("HARRIS") in College Park, Maryland.
HARRIS was present at the time of the execution of the search warrant. Officers seized several
electronic devices and storage media, including a Microsoft Surface Tablet bearing Serial No.
075063744253 ("the tablet").

        The Maryland State Police and the Federal Bureau of Investigation both forensically
examined the tablet. The forensic analysis revealed multiple images and videos depicting infants
and toddlers engaged in sexual acts. In total, the tablet contained approximately 200 images of
child pornography, depicting primarily infants and toddlers engaged in sexual intercourse, or oral
sex with males. The tablet also had a total of approximately 40 video files that involved toddlers
and prepubescent females engaged in sexual intercourse or oral sex with an adult male. Review
of the Skype chats saved on the tablet and obtained using forensic tools revealed that HARRIS
was distributing and receiving images of child exploitation via Skype.

        In a Skype chat dated December 6, 2016 between HARRIS, using the screenname
"lcurt4lit," and another user, HARRIS discussed his interest in children engaged in sexual conduct.
During that chat, HARRIS received an image from the other user at 01:46 UTC that depicts an
adult penis ejaculating on a female toddler's vagina and torso, while the toddler is laying on her
back with her legs spread.

        In a Skype chat dated December 14, 2016 that was also located on the tablet, HARRIS,
using the screenname "kurt4lit," sent a child exploitation image to another user at 23:03 UTC. The
image depicts a toddler appearing to be female performing oral sex on an adult male erect penis,
with the toddler's tongue on the head of penis. HARRIS sent other images of child pornography
to the same user during this Skype chat.

        The forensic analysis of the tablet also revealed images of minors engaged in sexually
explicit conduct in the file path "windows surface \users \Noah \Pictures \ Screenshots \ A-
Z_ 521 _jpg." The forensic analyst determined that a file depicting a female toddler performing
oral sex on adult male contained metadata indicating that the image was last accessed on October
11,2017 at 07:48:12 p.m. Additional known images of child pornography, including images from
the "jan_feb" and "Vicky" series, were recovered from the Defendant's tablet.

       Immediately following the search of his dorm room where the tablet was seized, HARRIS
waive his Miranda rights and agreed to speak with University of Maryland Police. HARRIS
admitted to possessing images of children on his computer and cell phone, and repeatedly indicated

Rev. August 2018
              Case 8:19-cr-00030-TDC Document 22-1 Filed 06/26/19 1-747
                                           +15818932199            PageP0011
                                                                        2 of 2                    F-155
      " 19 10:14 FROM-
.06-191




    he "messed up and was looking at bad stuff." HARRIS knowingly distributed, received, and
    possessed the above-described images and knew that the images depicted actual minor females
    engaged in sexually explicit conduct.
          The tablet was manufactured outside of Maryland and therefore traveled in interstate
     commerce prior to being seized by law enforcement on October 12, 2017.
            SO STIPULATED:

                                             Timothy F. agan, Jr.
                                             Assistant United States Attorney


                                             Noah 1- -lershe1 Harris
                                             Defendant

                                                   e /fr
                                                       e l 111111W
                                                       ttaw--
                                                Atatia*
                                              ob C'o .sibj.4
                                             Counsel for Defe dant




     Rev. August 2018
                                                2
